DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 8/3/2022.
Claims 1 and 24 are under examination.
Claims 2-23 and 25-30 are withdrawn. 

Election/Restrictions
The Election/Restriction requirement is maintained.

Claim Interpretation
The interpretation of the “connection unit: under 112(f) is maintained.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US
2016/0131378 to Hinokuma, WO 2012-157765 to Fukushima.
Regarding claim 1, Hinokuma teaches an air conditioner comprising:
A compressor (35, Fig. 1)
a motor (not shown, but must be present), that drives the compressor (35); and
a connection unit (thermostat 120, par. 83) that is connected by power lines that supply an AC voltage to the compressor and causes power to be supplied from an alternating-current (AC) power source to the motor without frequency conversion. (par. 82, 83, “the air conditioner 130 is not an inverter-type compressor, but is operated at a constant speed (constant operating frequency)when running”,
Hinokuma does not teach, a refrigerant containing at least 1,2-difluoroethylene.
Fukushima teaches a working medium for use in a heat cycle containing 1,2-
difluoroehtylene. (abstract), which is ozone friendly.
NOTE: to the extent applicant argues that Hinokuma’s thermostat is not a “connection unit”, then there must necessarily be some type of “connection unit” other than the thermostat in order to supply power to the compressor.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hinokuma, in view of Fukushima, in order to use an environmentally friendly working medium.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered and are deemed persuasive with respect to the 112(b) rejection.  Regarding the other issues,  
Election Restriction
Applicant asserts that the election/restriction requirement of claims 20-23 should be withdrawn because Fukushima does not disclose certain components of the claimed refrigerant mixture.  This is not responsive to the restriction requirement, which reads, 
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of
record showing the inventions to be obvious variants or clearly admit on the 
record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 

Further, the office notes that the instant application claims priority to at least 5 different PCT applications, and applicant’s response should address any additional art cited in any of those applications.

112(f) interpretation
	Applicant attempts to avoid the 112(f) interpretation of “connection unit” by amending the claims.  However the amendment merely limits how the connection unit is connected to the compressor, and does not further limit the structure of the “connection unit” itself.  Furthermore, as noted in the rejection, even if the office accepts applicant’s arguments, and agrees that the thermostat is not the connection unit, then some other type of circuit must necessarily be present as a “connection unit” in order to ensure the compressor receives power. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763